Exhibit 10.26
SEPARATION AGREEMENT


This Separation Agreement (“Agreement”) is made by and between Martin Cole
(“Executive”) and Cloudera, Inc. (the “Company”) (collectively referred to as
the “Parties” or individually referred to as a “Party”) and is effective as of
the date it is signed by the Parties (the “Effective Date”).


RECITALS


WHEREAS, Executive is currently the interim Chief Executive Officer (“Interim
CEO”) of the Company pursuant to the letter agreement by and between the Company
and Executive dated July 31, 2019 (the “Interim Agreement) and is a member of
the Company’s Board of Directors (the “Board”); and


WHEREAS, Executive will resign his employment as Interim CEO and resign all
positions on the Board effective concurrently herewith (the “Termination Date”);
and


WHEREAS, each of the Parties hereby confirms that the resignation is not the
result of a disagreement with one another on any matter, including with respect
to the Company’s operations, policies or practices or the services provided by
the Executive.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


COVENANTS


1. Executive’s Resignation. Executive hereby resigns his employment as Interim
CEO and resigns all positions he may hold with the Company and any of its
subsidiaries or affiliated entities, and as Chair and a member of the Board and
all positions he holds as a member of a committee of the Board, effective on the
Termination Date, and the Company shall process his resignation accordingly.
Executive agrees to execute any documentation reasonably necessary to confirm
Executive’s resignation of employment and Board service consistent with the
terms hereof.


2.  Accrued Compensation.


(a)  Pursuant to the terms of the Interim Agreement, the Company shall pay
Executive $40,000.00, which amount is equal to Executive’s Stipend (as defined
under the Interim Agreement) for the month of January, less any applicable
withholdings and deductions, within 30 days following the Termination Date.
Executive agrees that upon receipt of this Stipend Payment, he will have
received all cash compensation payable to him in connection with his services as
Interim CEO.





--------------------------------------------------------------------------------



(b)  Pursuant to the terms of the Interim Agreement, Executive’s Interim CEO
RSUs (as defined below) shall become vested with respect to 89,440 shares (the
“Third Quarter RSUs”) subject thereto, which number of shares represents the
number of shares eligible to vest during the third Quarterly Vesting Period (as
defined under the Interim Agreement), on the Termination Date. For the avoidance
of doubt, (i) after giving effect to the vesting of the Third Quarter RSUs, the
Executive shall be fully-vested in 487,595 shares subject to the Interim CEO
RSUs, and (ii) the remaining unvested Interim CEO RSUs subject to the fourth
Quarterly Vesting Period (in the amount of 89,440 RSUs) will not be eligible to
vest, and shall automatically expire and be forfeited on the Termination Date.
For purposes of this Agreement, “Interim CEO RSUs” means the award of time-based
restricted stock units, as provided under the Interim Agreement, to acquire
577,035 shares of Company common stock granted to Executive on July 31, 2019.



(c) In addition, and notwithstanding anything to the contrary in this Agreement,
in connection with any termination of employment, the Company shall pay
Executive’s other vested but unpaid cash entitlements, any accrued but unpaid
benefits provided under the Company’s employee benefit plans, subject to and in
accordance with the terms of those plans, and unreimbursed documented business
expenses incurred by Executive through and including the Termination Date and
payable under the terms of the Interim Agreement. Executive agrees to submit to
the Company, no later than thirty (30) business days following the Termination
Date any outstanding expenses for reimbursement. To the extent Executive
currently participates in the Company’s health plans and subject to Executive’s
timely and proper election of coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Executive will have the right
to continue his health insurance benefits under COBRA. The Company will provide
Executive with COBRA notices and other relevant forms under separate cover.


3.  Severance Payments & Benefits. In connection with and in exchange for the
Parties’ promises herein, upon the resignation of Executive’s employment on the
Termination Date, Executive will be entitled to the following:


(a) Cash Payments. Executive will receive an amount equal to $32,500.00, less
any applicable withholdings and deductions, (the “Cash Severance”) in a lump-sum
that will be made on the tenth (10th) day following the Termination Date.
(b) Equity. Upon Executive’s Termination Date, each of Executive’s
then-outstanding unvested Director RSUs shall accelerate and become vested with
respect to 100% of the then-unvested shares subject thereto (the “Acceleration
Benefits”). For purposes of this Agreement, “Director RSUs” means the award of
restricted stock units granted to Executive on or about June 20, 2019, which is
currently unvested as to 40,140 shares of Company common stock.


Executive acknowledges and agrees that the Director RSUs and the Interim CEO
RSUs are the only Company equity awards he holds that are outstanding as of the
Effective Date, and he is not entitled to receive any additional equity awards
for Company common stock on or following the Effective Date.


4. All Payments. Executive understands and agrees that except as expressly
provided for in this Agreement, Executive shall not be entitled to any other
consideration, separation or change in control benefits, including, but not
limited to, any severance payments, equity acceleration benefits or any other
severance benefits provided under any agreement by and between the Company and
Executive or the agreements evidencing the Director RSUs or the Interim CEO
RSUs.





--------------------------------------------------------------------------------



5. Non-Disparagement. In addition to any other existing obligations regarding
non-disparagement, (i) Executive shall not make, directly or indirectly, any
negative or disparaging statements or comments, either as fact or as opinion
about the Company or its current or former products, services, agents,
representatives, directors, officers, shareholders, attorneys, employees,
vendors, affiliates, successors or assigns, or any person acting by, through,
under or in concert with any of them, with any written or oral statement and
(ii) the Company shall use its best efforts to ensure that the Company’s
then-current executive officers and Board members shall not make, directly or
indirectly, any negative or disparaging statements or comments, either as fact
or as opinion about Executive, with any written or oral statement. Nothing in
this section shall prohibit Executive or the Company or its executive officers
or Board from providing truthful information in response to a subpoena or other
legal process.


6. Company Policies. Executive will continue to be bound by and comply fully
with the Company’s, insider trading policy, code of conduct, and any other
policies and programs adopted by the Company regulating the behavior of its
employees and Board members. Executive confirms that upon his resignation,
Executive will deliver to the Company all documents and data of any nature
containing or pertaining to such policies and programs and that Executive has
not taken or retained, whether in electronic or hard copy form, any such
documents or data or any reproduction thereof.



7. Indemnification. For the avoidance of doubt, Executive will continue to be
covered by the Indemnity Agreement, dated as of March 31, 2017 (the “Indemnity
Agreement”), between the Company and the Executive (which Indemnity Agreement
survives the Termination Date and is incorporated by reference herein), and will
remain named as an insured on the director and officer liability insurance
policy currently maintained by the Company, or as may be maintained by the
Company from time to time, with respect to actions taken (or omitted to be
taken) while an officer or director of the Company or any of its subsidiaries
pursuant to the terms of such agreement and policy.


8. Arbitration. Executive and the Company agree to submit to mandatory binding
arbitration, in San Mateo County, California, before a single neutral
arbitrator, any and all claims arising out of or related to this Agreement and
Executive’s employment with, and services to, the Company and the termination
thereof, except that each Party may, at its or his option, seek injunctive
relief in court related to the improper use, disclosure or misappropriation of a
Party’s proprietary, confidential or trade secret information. EXECUTIVE AND THE
COMPANY HEREBY WAIVE ANY RIGHTS TO TRIAL BY JURY IN REGARD TO SUCH CLAIMS. This
agreement to arbitrate does not restrict Executive’s right to file
administrative claims Executive may bring before any government agency where, as
a matter of law, the Parties may not restrict Executive’s ability to file such
claims (including, but not limited to, the National Labor Relations Board, the
Equal Employment Opportunity Commission and the Department of Labor). However,
Executive and the Company agree that, to the fullest extent permitted by law,
arbitration shall be the exclusive remedy for the subject matter of such
administrative claims. The arbitration shall be conducted through the American
Arbitration Association (the “AAA”), provided that, the arbitrator shall have no
authority to make any ruling or judgment that would confer any rights with
respect to the trade secrets, confidential and proprietary information or other
intellectual property of the Company upon Executive or any third party. The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based. The arbitration will be
conducted in accordance with the AAA employment arbitration rules then in
effect. The AAA rules may be found



--------------------------------------------------------------------------------



and reviewed at http://www.adr.org. If Executive is unable to access these
rules, Executive will be provided with a hardcopy. The Parties acknowledge that
they are hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the Parties against the other in connection
with any matter whatsoever arising out of or in any way connected with this
Agreement.


9. Attorneys’ Fees. If any action is brought to enforce the terms of this
Agreement, the prevailing Party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other Party, in addition to any
other relief to which the prevailing Party may be entitled.


10. Complete and Voluntary Agreement. This Agreement and the Indemnity
Agreement, constitutes the entire agreement between Executive and the Company
with respect to the subject matter hereof and, supersedes all prior negotiations
and agreements, whether written or oral, relating to such subject matter, with
the exception of the equity plans and equity agreements under which the Director
RSUs and the Interim CEO RSUs are granted, in each case as modified herein.
Executive acknowledges that neither the Company nor its agents or attorneys have
made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this Agreement for the
purpose of inducing Executive to execute the Agreement, and Executive
acknowledges that Executive has executed this Agreement in reliance only upon
such promises, representations and warranties as are contained herein, and is
executing this Agreement voluntarily, free of any duress or coercion. For the
avoidance of doubt, Executive agrees that notwithstanding anything to the
contrary in the Interim Agreement, there is no obligation to reappoint Executive
to the Board or any committee thereof.



11. Severability. The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that: Section 5 (Non-Disparagement) is invalid or
unenforceable in whole or in part, it is the intention of the Parties that the
remaining subsections (or portions thereof) of this Agreement, including Section
3 (Severance Payments & Benefits), shall remain fully valid and enforceable.


12. Modification; Counterparts; Facsimile/PDF Signatures. It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the Parties to
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a facsimile or PDF copy
shall have the same force and effect as execution of an original, and a copy of
a signature will be equally admissible in any legal proceeding as if an
original.


13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.


14. Taxes. All payments made under this Agreement will be subject to reduction
to reflect taxes or other charges required to be withheld by law. To the extent
(i) any payments to which Executive becomes entitled under this Agreement, or
any agreement or plan referenced herein, in connection with Executive’s
termination of employment with the Company constitute deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and (ii) Executive is deemed at the time of such termination of
employment to be a “specified” employee



--------------------------------------------------------------------------------



under Section 409A of the Code, then such payment or payments shall not be made
or commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of Executive’s “separation from service” (as such term is
at the time defined in regulations under Section 409A of the Code) with the
Company; or (ii) the date of Executive’s death following such separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Executive, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Executive or Executive’s beneficiary in one lump sum (without interest). Except
as otherwise expressly provided herein, to the extent any expense reimbursement
or the provision of any in-kind benefit under this Agreement (or otherwise
referenced herein) is determined to be subject to (and not exempt from) Section
409A of the Code, the amount of any such expenses eligible for reimbursement, or
the provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement or in kind benefits to be provided in any
other calendar year, in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which Executive incurred
such expenses, and in no event shall any right to reimbursement or the provision
of any in-kind benefit be subject to liquidation or exchange for another
benefit. To the extent that any provision of this Agreement is ambiguous as to
its exemption or compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement), and each installment thereof, are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the regulations under Section 409A. Any termination of Executive’s employment
is intended to constitute a separation from service and will be determined



consistent with the rules relating to a “separation from service” as such term
is defined in Treasury Regulation Section 1.409A-1.


15. Press Release. The Parties shall jointly agree upon the press release as it
specifically relates to the Executive’s resignation.


[SIGNATURE PAGE TO SEPARATION AGREEMENT FOLLOWS]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below:





EXECUTIVECLOUDERA, INC./s/ Martin I. Cole/s/ David MiddlerMartin ColeDavid
MiddlerChief Legal Officer and Secretary1/13/20201/13/2020DateDate







SIGNATURE PAGE TO SEPARATION AGREEMENT





